          Case 1:19-cr-00306-GHW Document 126 Filed 04/01/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/1/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                              -v-                              :
                                                               :
                                                               :              1:19-cr-306-GHW
 ONTONIEL ROSARIO BURGOS,                                      :
                                                               :                  ORDER
                                            Defendant. :
                                                               :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On March 19, 2021, Otoniel Burgos submitted an application to the Court by email. The

application requested that it be sealed. In its March 19, 2021 order in response to the application,

the Court denied the defendant’s request to file the document under seal in its entirety and directed

that any request to file a redacted version be filed no later than March 26, 2021. The defendant has

not filed a redacted version of the application in compliance with the Court’s order. If a version of

the order with targeted redactions is not filed by defendant by April 3, 2021, the Court expects to

file the application on the docket with those redactions that it deems appropriate.

         SO ORDERED.

Dated: April 1, 2021
New York, New York                                                 __________________________________
                                                                          _____________
                                                                                     _ __
                                                                                       ____
                                                                                        ______
                                                                                            ____
                                                                                            ____
                                                                                              _ __
                                                                                                 ______
                                                                          GREGORY
                                                                          GREGO  GORY
                                                                                 GO
                                                                                 GORY R H.
                                                                                         H. WOODS
                                                                          United States District Judge
